F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 4 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SAMMIE D. JONES,

                Plaintiff-Appellant,

    v.                                                    No. 99-7039
                                                    (D.C. No. 98-CV-289-S)
    KENNETH S. APFEL, Commissioner                        (E.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Sammie D. Jones appeals from the denial of disability benefits.

The claim was decided at step five. Plaintiff argues on appeal that the

administrative law judge (ALJ) improperly left the burden with her to prove that

she could not do work other than her past relevant work, instead of accepting the

burden to show by substantial evidence that there was other work that she could

do. See Thompson v. Sullivan , 987 F.2d 1482, 1491 (10th Cir. 1993). Relying on

James v. Chater , 96 F.3d 1341, 1343-44 (10th Cir. 1996), the agency argues that

plaintiff waived this issue by not raising it specifically in her request for Appeals

Council review.   1



      We lack jurisdiction to consider the agency’s waiver argument. The district

court did not apply   James , choosing instead to follow the magistrate judge’s

recommendation to decide the case on the merits. For this court to apply waiver

now would therefore lessen plaintiff’s rights and expand the relief afforded the

agency. A party may not seek to enlarge its own rights or lessen the rights of its

adversary absent a cross-appeal.    See Massachusetts Mut. Life Ins. Co. v. Ludwig      ,



1
       The James opinion on which the Commissioner relies is on questionable
footing in light of Johnson v. Apfel , 189 F.3d 561, 563 (7th Cir. 1999), and
Harwood v. Apfel , 186 F.3d 1039, 1042-43 (8th Cir. 1999). We also note that the
Supreme Court has granted certiorari in   Sims v. Apfel , No. 98-60126 (5th Cir.
Nov. 6, 1998) (unpublished), to consider whether a federal court may impose an
issue exhaustion requirement to bar judicial review of a Social Security claimant’s
issues that were not specifically raised by the claimant during the administrative
process. See 68 U.S.L.W. 3345 (U.S. Nov. 29, 1999) (No. 98-9537) .

                                          -2-
426 U.S. 479, 480-81 (1976) (per curiam). This circuit holds that “the filing of a

timely cross-appeal is mandatory and jurisdictional.”     Savage v. Cache Valley

Dairy Ass’n , 737 F.2d 887, 889 (10th Cir. 1984) (per curiam). Because the

agency did not file a cross-appeal, we lack jurisdiction to consider its argument

that plaintiff’s issue on appeal is waived. We therefore proceed to the merits of

plaintiff’s appeal.

      Plaintiff’s specific argument is that the ALJ improperly left the burden with

her to demonstrate just how limited her residual functional capacity (RFC) was

before her insured status expired. We find no error. The claimant bears the

burden of proof at steps one through four.     See Nielson v. Sullivan , 992 F.2d

1118, 1120 (10th Cir. 1993). The claimant’s RFC is determined once, in detail, at

step four. See 20 C.F.R. § 404.1520(e); Social Security Ruling 96-9p, 1996 WL

374185, at *2, *5-*9; Social Security Ruling 96-8p, 1996 WL 374184, at *5-*7;

Social Security Ruling 86-8, 1986 WL 68636, at *4;      see also Winfrey v. Chater ,

92 F.3d 1017, 1023 (10th Cir. 1996). If the evaluation of the claim proceeds to

step five, the same RFC finding is considered along with other factors to

determine whether the claimant can perform work other than his or her past

relevant work.   See 20 C.F.R. § 404.1520(f); Social Security Ruling 86-8, 1986

WL 68636, at *7. We note that plaintiff does not allege that the ALJ erred in

determining her RFC, in framing the hypothetical questions he posed to the


                                             -3-
vocational expert, or in relying on the expert’s response that there are several jobs

plaintiff can perform with the limitations the ALJ accepted as true. Plaintiff’s

argument that the ALJ failed to shift the burden to the agency at step five is

without merit.

      AFFIRMED.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Circuit Judge




                                         -4-